IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-92,291-01


                EX PARTE KYRIAKOS SAVVAS GEORGHIOU, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 1566137-A IN THE 183RD DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of murder and sentenced to 45 years’ imprisonment. Applicant filed

this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       We received the initial writ record in this case on Jan. 27, 2021. The record showed that

Applicant filed his Article 11.07 application in July 2020. The habeas court adopted the State’s

proposed order designating issues on Aug. 7, 2020. On April 14, 2021, we remanded the case for the

trial court to complete its investigation and make findings of fact and conclusions of law within 90

days of this Court’s remand order. Ninety days from the date of the remand order was July 13, 2021.

       On Feb. 23, 2022, approximately seven months after the due date, this Court received the trial
court’s request for an extension of time until May 23, 2022 “to hold a hearing, if necessary, and

prepare the Findings of Fact and Conclusions of Law.” We granted this extension.

        This Court received a supplemental record from the district clerk on March 8, 2022. This

record included, among other things, “Applicant’s Proposed Findings of Fact and Conclusion of Law

and Order.” This document did not have the district clerk’s file stamp but it appeared to have been

signed by the trial judge on Jan. 11, 2022. Pages three through five tracked – and appeared to adopt

– the language of Applicant’s memorandum in support of his amended application. However, the

first paragraph and the paragraph immediately above the signature block contained language

consistent with an order designating issues. Additionally, the font and resolution of the signature

page did not appear to match those of the rest of the document.

        The signature date was approximately three weeks after the trial court denied “Applicant’s

Proposed Order Setting Evidentiary Hearing and Designation of Issues”; one day after the court

granted the “State’s Proposed Order for Filing of Affidavit”; and almost a month before trial counsel

submitted his affidavit. Further, the trial court’s request for an extension of time from this Court was

filed over a month after the signature date of Applicant’s Proposed Findings and Conclusions.

        Accordingly, it does not appear that the trial court intended to resolve Applicant’s allegations

by signing Applicant’s Proposed Findings of Fact and Conclusion of Law and Order. We surmise

that the proceedings in the trial court are still pending and the record before this Court is still

incomplete. We again remand this application to the trial court to complete its evidentiary

investigation and make findings of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within sixty (60) days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,
affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). No further extensions of time shall be

entertained.

Filed:                        July 27th, 2022
Do not publish